Citation Nr: 0920727	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  94-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than May 29, 
2002, for the grant of service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to a disability rating greater than 70 
percent for service-connected PTSD, from November 28, 2005.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU), from November 28, 
2005.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to 
October 1953, during which he received the Purple Heart and 
the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA), Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico.

The issue of entitlement to an effective date earlier than 
May 29, 2002, for the grant of service connection for 
posttraumatic stress disorder (PTSD), was previously before 
the Board in April 2005, at which time the claim was denied.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

In a Memorandum Decision dated in November 2007, the Court 
vacated the part of the April 2005 Board that denied 
entitlement to an effective date earlier than May 29, 2002, 
for the grant of service connection for PTSD, and remanded 
the matter to the Board.  By order dated later in November 
2007, the Court entered Judgment, and the case was thereafter 
returned to the Board.

The Board notes that its April 2005 decision also granted the 
Veteran an increased in his PTSD evaluation from 30 percent 
to 50 percent, effective May 29, 2002.  The Veteran did not 
appeal this issue to the Court, thus, this decision of the 
Board is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1104 (2008).  On November 28, 2005, the RO 
received the Veteran's claim for an increased disability 
rating for his service-connected PTSD and TDIU.  The RO 
increased the Veteran's disability rating to 70 percent, 
effective November 28, 2005.  Therefore, to the extent the 
Veteran has contented since then that he is entitled to a 
rating in excess of 50 percent for PTSD and TDIU prior to 
November 28, 2005, such claims are downstream issues, which 
are not currently before the Board.  The Board hereby refers 
to the RO the following issues for appropriate action:  1) 
Entitlement to an effective date prior to November 28, 2005, 
for the assignment of a 70 percent disability rating for 
PTSD; and 2) entitlement to an effective date prior to 
November 28, 2005, for TDIU, to include consideration on the 
basis of an extra-schedular under 38 C.F.R. § 4.16(b).


FINDINGS OF FACT

1.  A December 1983 Board decision denied entitlement to 
service connection for an acquired psychiatric disorder.

2.  VA medical treatment records dated from September 1990 
show that the Veteran was treated for symptoms associated 
with PTSD.

3.  On May 7, 1991, the RO received an application to reopen 
his service connection claim for an acquired psychiatric 
disorder.

4.  In February 1992, the Veteran clarified that his claim 
was intended to be for service connection for PTSD.

5.  As of November 28, 2005, the Veteran's PTSD is manifested 
by no more than occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships

6.  As of November 28, 2005, the Veteran is service-connected 
for PTSD, currently evaluated as 70 percent disabling; and 
for residuals of a gunshot wound fracture of the right hand 
distal phalanges middle and ring fingers, currently evaluated 
as 10 percent disabling.  The Veteran's combined disability 
rating for compensation purposes is 70 percent due to 
service-connected disabilities.

7.  As of November 28, 2005, the Veteran has been unable to 
secure and follow substantially gainful employment as a 
result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 7, 1991, for 
the grant of service connection for PTSD, have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400 (2008). 

2.  The schedular criteria for a disability rating greater 
than 70 percent for service-connected PTSD from November 28, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2008).

3.  The criteria for entitlement to a TDIU from November 28, 
2005, have been met.  38 C.F.R. §§ 3.340, 4.16(a) and (b) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), requires 
VA to assist a claimant at the time that he or she files a 
claim for benefits. As part of this assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007), 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in May 2001, June 2002, and May 2004, 
January 2006, July 2007, and February 2008, the Veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claims.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  The Board also notes that VA's General 
Counsel has held that issues first raised in a notice of 
disagreement, such as disagreement with the initial 
assignment of a disability rating following the grant of 
service connection or the effective date, are not claims that 
require additional VCAA notice.  VAOPGCPREC 8-2003 (December 
22, 2003).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the Veteran was provided pertinent information 
in the notice letters cited above.  Specifically, the January 
2006 notice letter informed the Veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of his 
service-connected PTSD and for his asserted total disability.  
The Veteran was informed that should an increase in 
disability be found, a disability rating would be determined 
by applying the relevant diagnostic codes; and examples of 
pertinent medical and lay evidence that he could submit 
relevant to establishing entitlement to increased 
compensation. The Veteran was provided notice of the 
applicable relevant diagnostic code provisions in the various 
correspondence from VA, and the issues were, thereafter, 
adjudicated in the September 2006 rating decision, and 
readjudicated by way of the September 2007 Statement of the 
Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's available relevant 
service, VA and private medical treatment records have been 
obtained.  The Veteran has also been afforded VA 
examinations.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA. 

Effective date earlier than May 29, 2002, for service 
connection for PTSD

The Veteran argues that he warrants an effective date earlier 
than May 29, 2002, for the award of service connection for 
PTSD.  He asserts that at the time of his reopened claim for 
service connection in May 1991, he had been diagnosed with, 
and was being treated for, symptoms associated with PTSD.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2008).  Unless specifically provided otherwise, the 
effective date of an award based on a claim of compensation 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
implementing regulation clarifies this to mean that the 
effective date of an award of compensation will be, "[d]ate 
of receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. 
§ 3.151(a) (2008).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2008).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

When a request is made by any person claiming or applying 
for, or expressing an intent to claim or apply for benefits 
under VA law, VA will furnish the appropriate form.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.150(a) (2008).  
Furthermore, any communication or action, indicating an 
intent to apply for one or more benefits under laws 
administered by the VA from a claimant may be considered an 
informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. 
§ 3.155(a) (2008).

A report of an examination or hospitalization which meets 
certain requirements may also be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a) (2008).  Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  These provisions apply only when such reports 
relate to examinations or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has also held, however, that the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

In this case, the record shows that in a December 1983 
decision the Board denied entitlement to service connection 
for an acquired psychiatric disorder.  The Veteran has not 
asserted that this determination was erroneous, and the 
decision is final.  See 38 C.F.R. § 20.1100 (2008).

On May 7, 1991, the RO received correspondence from the 
Veteran, in essence, requesting that his claim for 
entitlement to service connection for an acquired psychiatric 
disorder be reopened.  The medical evidence obtained in 
association of this claim included diagnoses of PTSD, 
generalized anxiety disorder, and dysthymia.

A VA outpatient treatment record dated in August 1990 shows 
that the Veteran was found to have PTSD features and was 
referred to the PTSD clinic for treatment.

A VA medical record dated in September 1990 shows that the 
Veteran reported general anxiety, recurrent distressing 
thoughts of war, and nightmares of combat.  The diagnosis was 
PTSD with generalized anxiety disorder with depressive 
features.

A private medical record from E. B.-T., M.D., dated in 
January 1991, shows, in pertinent part, that the Veteran was 
diagnosed with chronic anxiety.

A VA medical record dated in March 1991 shows that the 
Veteran had been treated at the VA Medical Center in San 
Juan, Puerto Rico, since 1988, for a diagnosis of PTSD.

VA outpatient treatment records dated from November 1991 to 
August 1997 show intermittent treatment for symptoms 
associated with PTSD.

A VA PTSD examination report dated in May 1993 shows that the 
Veteran was given a clinical disorders diagnosis of 
generalized anxiety disorder, with Axis IV (psychosocial and 
environmental problems that may affect the diagnosis, 
treatment, and prognosis of the diagnosis) diagnosis of 
severe Korean War exposure.

A VA outpatient treatment record dated in November 1997 shows 
a diagnosis of PTSD and indicated that on the structural 
clinical interview for DSM-III-R for PTSD (SCID), the Veteran 
presented with two symptoms of intrusiveness, one symptom of 
avoidance, and five symptoms in the hyperarousal scale.  

A VA Social Work Service - Reports and Summaries (VA Form 10-
1349) shows that the Veteran was admitted with a diagnosis of 
PTSD and referred to a PTSD program for psychiatric follow-
up.

A VA mental disorders examination report dated in February 
1999 shows that the Veteran was diagnosed with dysthymia.

A VA PTSD examination report dated in June 1999 by a VA 
psychiatric examination board shows that the Veteran was 
diagnosed with dysthymia.  The examination board added that 
the Veteran's neuropsychiatric condition was not related to 
service nor to a service-connected disability.

A VA examination report dated in May 2002 shows that the 
Veteran was diagnosed with chronic, delayed onset, PTSD, with 
an Axis IV diagnosis of extremely traumatic war combat 
experiences in Korea.

In a November 2003 rating decision the RO granted entitlement 
to service connection for PTSD and assigned a 30 percent 
rating effective from May 29, 2002, asserting that the 
evidence of record did not demonstrate that the Veteran met 
the requirements for a diagnosis of PTSD prior to that date.

Having considered the competent medical evidence of record, 
the Board finds that the Veteran has been consistently 
treated for symptoms associated with PTSD since as early as 
September 1990, at which time he was first diagnosed with 
PTSD with generalized anxiety disorder with depressive 
features.  The Board recognizes that prior to the May 2002 VA 
examination, the record consisted of numerous medical reports 
indicating diagnoses of PTSD along with other psychiatric 
disorders, to include dysthymic disorder.  However, where 
records have not specifically indicated what symptoms are 
attributable only to the nonservice-connected disabilities 
the Board will, for the limited purpose of this decision, 
attribute the psychiatric signs and symptoms to the service-
connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (finding that when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the Veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).  Moreover, 
the Court recently held in Clemons v. Shinseki, 23 Vet. 
App.1, 4 (2009), that multiple medical diagnoses or diagnoses 
that differ from the claimed condition do not necessarily 
represent wholly separate claims (holding "a claim for 
benefits based on PTSD encompasses benefits based on anxiety 
and (or) a schizoid disorder because the evidence developed 
during the processing of the claim indicated that the 
symptoms for which [the claimant] was seeking VA benefits may 
have been caused by anxiety or schizoid disorder").  In this 
regard, the Board finds that the Veteran had requested to 
reopen his previously denied claim of service connection for 
a psychiatric disorder in May 1991.  In February 1992, he 
clarified that it was his intent to file a claim for service 
connection for PTSD.  The competent medical evidence of 
record beginning in September 1990 shows that he was treated 
for symptoms associated with PTSD.  The Veteran is a combat 
decorated Veteran in receipt of the Purple Heart and the 
Combat Infantry Badge.  As such, the Board finds that he met 
the criteria for service connection for PTSD as early as the 
date of his reopened claim in May 1991.  

Therefore, an effective date of May 7, 1991, for the grant of 
entitlement to service connection for PTSD is warranted.  
This is the date that the Veteran first filed to reopen his 
previously denied claim for service connection for a 
psychiatric disorder, to include PTSD.  An effective date 
earlier than May 7, 1991, however, is precluded by law.  See 
Lalonde, 12 Vet. App. at 382, citing Hazan v. Gober, 10 Vet. 
App. 511 (1997) (effective date based on an award of service 
connection is the date that the application upon which 
service connection was eventually awarded was filed with VA); 
Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. 
Gober, 10 Vet. App. 391 (1997). 


Increased disability rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2 (2008), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the Veteran's favor.  38 C.F.R. § 4.3 (2008).  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2008).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The Veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  
PTSD is evaluated under the General Rating Formula for Mental 
Disorders, which provides that:

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased disability rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

In a decision of the Board dated in April 2005, the Veteran 
was awarded a increased disability rating of 50 percent for 
his service-connected PTSD.  The Veteran did not appeal this 
issue to the Court, thus, this decision of the Board is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 
C.F.R. § 20.1104 (2008).  On November 28, 2005, the RO 
received the Veteran's claim for an increased disability 
rating for his service-connected PTSD.

In support of his claim he underwent a VA examination in 
February 2006, at which time he described feeling sad, 
depressed, with irritability, with loss of interest for daily 
living, with loss of energy, with insomnia, with inability to 
concentrate, with anxiety, restlessness, and tension.  He 
added that he would be jumpy, hypervigilant, and excessively 
anxious.  He also reported having nightmares about his 
traumatic experiences in Korea, recurrent intrusive thoughts, 
and avoidant behavior.  

The examiner indicated that the Veteran had worked as a 
school teacher for 25 years until 1984 when he had early 
retirement due to his mental disorder and following 
recommendation of his psychiatrist.  He had not been able to 
work in the preceding 22 years due to his mental condition.  
He was married and was the father of five adult children.  He 
was living with his wife in his own house.

Mental status examination revealed that the Veteran was well-
developed and well-nourished, and that he came to the 
interview appropriately dressed with adequate hygiene.  He 
was cooperative, spontaneous, and established eye contact 
with the examiner.  He was alert and in contact with reality.  
There was no evidence of psychomotor retardation or 
agitation.  There were no tics, no tremors, and no abnormal 
involuntary movements.  His thought process was coherent and 
logical. There was no looseness of association and no 
evidence of disorganized speech. There was no evidence of 
delusions and no evidence of hallucinations.  He had no 
phobias, no obsessions, no panic attacks, and no suicidal 
ideas.  In the content of thought, there was evidence of 
intrusive, recurrent, distressing thoughts about his 
traumatic experiences in service.  His mood was depressed.  
His affect was constricted and appropriate.  He was oriented 
in person, place, and time.  His memory for recent, remote, 
and immediate events was intact.  His abstraction capacity 
was normal.  His judgment and insight were fair.

The examiner noted that the signs and symptoms described 
above were seriously interfering with the Veteran's 
employment functioning, as well as his social functioning.  
There was no impairment of thought process or communication, 
and there was no evidence of inappropriate behavior.  The 
Veteran was able to maintain basic activities of daily living 
from the psychiatric point of view.

The examiner concluded that the Veteran's mental disorder met 
the DSM-IV criteria to establish a diagnosis of PTSD.  He had 
been exposed to a severe traumatic event in combat that 
involved threatened deaths and serious injury that made him 
feel extremely fearful, helpless, and terrified.  He would 
keep  experiencing the traumatic events through distressing, 
intrusive thoughts, and nightmares related to his experiences 
in combat.  He would avoid scenes related to the traumatic 
events like war movies or war news, and would avoid talking 
about these experiences.  He was jumpy and hypervigilant. The 
disturbance would cause impairment in his social and 
occupational functioning.  A GAF of 50 was assigned.
The Veteran was said to have serious symptoms and serious 
impairment in his occupational functioning; therefore, he was 
not able to work and tolerate the stressful demands and 
requirements of a working environment. 

VA outpatient treatment records dated from July 2005 to 
August 2007 show that the Veteran continued to undergo 
intermittent treatment for symptoms associated with his PTSD.  
He was being treated with various medications.  He 
consistently demonstrated symptoms which included anxiety, 
depressed mood, restricted affect, flashbacks, auditory 
hallucinations, and nightmares.  He denied any suicidal or 
homicidal ideations, and his memory appeared to be preserved.  
A GAF of 55 was assigned.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  Although the 
Veteran is not shown to have all of the psychiatric symptoms 
requisite for the assignment of a 70 percent disability 
rating, the evidence suggests that he currently has 
occupational and social impairment with deficiencies due to 
PTSD in most functional areas including work, family 
relations, and mood.  The VA examination and outpatient 
treatment records which demonstrated GAF scores which have 
been predominantly between 50 and 55 is indicative of a 
serious impairment in social and occupational functioning.  
While the symptoms as described above have consistently been 
suggestive of a disability manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work and family relations, there has been no indication of 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; or an inability to establish and 
maintain effective relationships.

The Veteran has been able to maintain relationships with 
members of his family.  There is also no evidence of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  To the 
contrary, the evidence, to include the February  2006 VA 
examination report, has consistently shown that the Veteran 
was cooperative, alert, and oriented, with good personal 
hygiene and grooming.  His speech has consistently been 
described as normal, and there was no spatial disorientation.  
Moreover, there has been no suggestion that the Veteran had 
entertained either suicidal or homicidal ideations, or any 
obsessional rituals.

The Board has considered the statements of the Veteran in 
support of his claim that his PTSD has increased in severity.  
While he is certainly competent to describe the extent of his 
current symptomatology, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as a medical diagnosis, or to assess the degree 
of disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The Veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board must 
attach greater probative weight to the clinical findings of 
skilled, unbiased professionals.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony).

The Board finds that the examination and treatment reports of 
record are probative of a PTSD disability that has been 
consistently at a level of a disability that does not warrant 
a disability rating greater than 70 percent from November 28, 
2005.  Total social and occupational impairment due to PTSD 
symptoms has not been demonstrated.  Based upon the guidance 
of the Court in Hart, the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal, as such staged ratings are 
not warranted.  Therefore, the preponderance of the evidence 
is against a schedular rating higher than 70 percent for the 
Veteran's PTSD from November 28, 2005.

TDIU

The Veteran claims he is unable to obtain or maintain 
substantially gainful employment primarily because of the 
severity of his service-connected PTSD and, therefore, is 
entitled to a TDIU.

The Veteran will be entitled to a TDIU upon establishing he 
is in fact unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be 
given to his level of education, any special training, and 
previous work experience in making this determination, but 
not to his age or impairment from disabilities that are not 
service connected (i.e., unrelated to his military service).  
See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities - provided there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).

However, even if the ratings for a Veteran's disabilities 
fail to meet the first two objective bases upon which a 
permanent and total disability rating for compensation 
purposes may be established, the Veteran's disabilities may 
be considered under subjective criteria.  If the Veteran is 
unemployable by reason of his disabilities, occupational 
background, and other related factors, an extraschedular 
total rating may also be assigned on the basis of a showing 
of unemployability, alone.  See 38 C.F.R. § 4.16(b).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court, citing 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), 
noted the following standard:

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, 
a Veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration was given on account of the 
same.  See 38 C.F.R. § 4.18.

To receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In this case, as noted above, in a decision of the 
Board dated in April 2005, the Veteran was awarded a 
increased disability rating of 50 percent for his service-
connected PTSD.  By rating action of the RO dated in 
September 2006, the RO awarded an increased disability rating 
of 70 percent for the Veteran's service-connected PTSD, 
effective as of November 28, 2005, the date of the Veteran's 
claim.

As of November 28, 2005, the Veteran's combined schedular 
rating for his service-connected disabilities is 70 percent.  
See 38 C.F.R. § 4.25 (the combined ratings table).  Thus, the 
minimum percentage requirements for a TDIU set forth in 38 
C.F.R. § 4.16(a) are met.

According to the February 2006 VA examiner, the Veteran had 
worked as a school teacher for 25 years until 1984 when he 
had early retirement due to his mental disorder and following 
recommendation of his psychiatrist.  He had not been able to 
work in the preceding 22 years due to his mental condition.  
The examiner noted that the signs and symptoms of his PTSD 
were seriously interfering with the Veteran's employment 
functioning.  The Veteran was said to have serious symptoms 
and serious impairment in his occupational functioning; 
therefore, he was not able to work and tolerate the stressful 
demands and requirements of a working environment. 

In light of the foregoing, the Board finds that the Veteran's 
service-connected disabilities, primarily his PTSD, render 
him incapable of obtaining or retaining substantially gainful 
employment.  As set forth extensively above, effective 
November 28, 2005, the Veteran has a combined 70 percent 
disability rating, and the VA examiner in February 2006 
concluded that he was not able to work and tolerate the 
stressful demands and requirements of a working environment 
because of his psychiatric disorder.  Based on a careful 
analysis of the competent medical evidence of record, which 
the Board finds credible and persuasive, the Board concludes 
that the Veteran is unable to secure and follow substantially 
gainful employment as a result of his service-connected 
disabilities from November 28, 2005.

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, the Court has cautioned VA against seeking 
additional medical opinions where favorable evidence in the 
record is unrefuted, and indicated that it would not be 
permissible to undertake further development if the purpose 
was to obtain evidence against an appellant's claim.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because, at the very least, a state of 
relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  As such, the Board finds that 
entitlement to TDIU is warranted from November 28, 2005.


ORDER

An effective date of May 7, 1991, for service connection for 
PTSD is granted, subject to the statutes and regulations 
governing the payment of monetary awards.

A disability rating greater than 70 percent from November 28, 
2005, for service-connected PTSD is denied.

Entitlement to a TDIU is granted from November 28, 2005, 
subject to the statutes and regulations governing the payment 
of monetary awards.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


